Citation Nr: 1224968	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to February 1984 and from March 1985 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2010, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.  

In February 2011, the Board remanded this matter for additional evidentiary development.  For the reasons indicated below, the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Pursuant to the Board's February 2011 remand, the RO was to schedule the Veteran for an examination to determine whether his psychiatric condition had sufficiently improved to enable him to competently manage his VA benefits.  

Although scheduled by the RO for the required examination on two separate occasions, the Veteran failed to report for either examination.  The record does not include a copy of the notification letter sent to the Veteran regarding either of these scheduled examinations, and the address listed on the examination request sheet is different from the Veteran's current address of record.

The Veteran's Virtual VA file, which consists of electronically maintained records relating to the Veteran, includes an October 2011 email from a VA physician (added to the Virtual VA file on February 1, 2012) noting that the Veteran had been scheduled for a mental health assessment for purposes of his qualifying for VA-approved assisted living homes.  The report of this mental health assessment, or a request for a copy of the report, is not found in the record.

The Veteran's Virtual VA file also includes notifications letters addressed to the Veteran, dated March 9, 2010 and February 6, 2012, which use a new and completely different mailing address than those noted in his paper claims file.

Under these circumstances, the RO must contact the Veteran, and his representative, to obtain the Veteran's current mailing address.  Thereafter, the RO must obtain the Veteran's updated psychiatric treatment records, and schedule him for the appropriate VA examination to determine whether his psychiatric condition has sufficiently improved to enable him to competently manage his VA benefits.  38 C.F.R. § 3.159(c)(4)(i); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must take all appropriate actions to obtain the Veteran's current mailing address.  

2.  Thereafter, the RO must request that the Veteran identify all VA and non-VA medical treatment providers who have provided psychiatric treatment since August 2010.  

If the Veteran fails to respond, the RO must attempt to obtain all of the Veteran's treatment records from the VA North Texas Health Care System since August 2010.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure such records, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  The Veteran should be afforded a VA psychiatric examination to determine whether he is currently competent to manage his VA benefits on his own behalf.  The entire claims file (i.e. both the paper claims file and any additional pertinent medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the results of the examination and the review of the Veteran's history as reflected in the claims file, the examiner should opine as to whether the Veteran is competent to handle disbursement of VA funds.  

In making this determination, the examiner is asked to specifically address the Veteran's psychiatric history and the field examination reports that detailed the Veteran's progress since a fiduciary was appointed.

The examiner should offer a complete rationale for his or her conclusions, and this should be fully set forth in the report of examination.

4.  Notify the Veteran that it is his responsibility to report for the scheduled examination; to cooperate in the development of his claim; and that the consequences for failure to report for an examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Review the examination report to ensure complete compliance with the directives of this remand.  If deficient in any manner, implement corrective procedures.

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


